UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-35902 Insys Therapeutics, Inc. (Exact name of registrant as specified in its charter) Delaware 51-0327886 (State or Other Jurisdiction of (I.R.S. Employer Incorporation) Identification No.) 1333 S. Spectrum Blvd, Suite 100, Chandler, Arizona (Address of Principal Executive Offices) (Zip Code) (480) 500-3127 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: Title Of Each Class Name Of Each Exchange On Which Registered Common Stock, $0.01 Par Value Per Share The NASDAQ Global Market LLC Securities Registered Pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ☑ No ☐ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ☐ No ☑ Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment of this Form 10-K. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer☑ Accelerated filer☐ Non-accelerated filer☐ Smaller reporting company☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ☐ No ☑ The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant was approximately $832.5 million as of June 30, 2015 based on the closing sales price of the common stock on the NASDAQ Global Market. There were 71,510,190 shares of the registrant’s common stock issued and outstanding as of February 17, 2016. Documents Incorporated by Reference Portions of the registrant's Proxy Statement relating to its 2016 Annual Meeting of Stockholders, to be filed with the Securities and Exchange Commission (“SEC”) pursuant to Regulation14A within 120 days after the registrant’s fiscal year ended December 31, 2015, are incorporated by reference in PartIII of this Form10-K. TABLE OF CONTENTS Page Numbers PART I Item1. Business 1 Item1A. Risk Factors 21 Item1B. Unresolved Staff Comments 51 Item2. Properties 51 Item3. Legal Proceedings 51 Item4. Mine Safety Disclosures 51 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 52 Item6. Selected Financial Data 53 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 54 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 67 Item8. Financial Statements and Supplementary Data 69 Item9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 96 Item9A. Controls and Procedures 96 Item9B. Other Information 98 PARTIII Item10. Directors, Executive Officers and Corporate Governance 98 Item11. Executive Compensation 98 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 98 Item13. Certain Relationships and Related Transactions, and Director Independence 98 Item14. Principal Accountant Fees and Services 98 PART IV Item15. Exhibits, Financial Statement Schedules 98 SIGNATURES 2-K ANNUAL REPORT GLOSSARY OF TERMS The following glossary provides definitions for certain acronyms and terms used in this Annual Report on Form 10-K. These acronyms and terms are specific to our company, commonly used in our industry, or are otherwise frequently used throughout our document. Abbreviated Term Defined Term ANDA Abbreviated New Drug Application API Active pharmaceutical ingredient Aptar AptarGroup, Inc. ATRA American Taxpayer Relief Act of 2012 AUC Area under the curve AVC Assurance of Voluntary Compliance BTCP Breakthrough cancer pain Catalent Catalent Pharma Solutions, LLC CBD Synthetic cannabidiol cGMP Current Good Manufacturing Practices CID Civil Investigative Demand CINV Chemotherapy-induced nausea and vomiting CMS Centers for Medicare & Medicaid Services CRO Contract Research Organization CSA Federal Controlled Substances Act of 1970 DEA U.S. Drug Enforcement Administration DPT DPT Lakewood, LLC ERP Enterprise Resource Planning ESI Express Scripts, Inc. FDA U.S. Food and Drug Administration FDCA Federal Food, Drug, and Cosmetic Act FSS Federal Supply Schedule GAAP Generally Accepted Accounting Principles GAO Government Accountability Office GCP Good Clinical Practices GI Gastrointestinal GLP Good Laboratory Practices HHS U.S. Department of Health and Human Services HIPAA Health Insurance Portability and Accountability Act of 1996 HITECH Health Information Technology for Economic and Clinical Health Act of 2009 IMS IMS Health IND Investigational New Drug Application Insys Pharma Insys Pharma, Inc. Insys Therapeutics Insys Therapeutics, Inc. IPO Initial public offering IPR Inter Partes Review IRB Institutional Review Board JOBS Act Jumpstart Our Business Startups Act of 2012 MMA Medicare Prescription Drug, Improvement, and Modernization Act of 2003 Mylan Mylan Pharmaceuticals, Inc. NDA New Drug Application NeoPharm NeoPharm, Inc. NOL Net operating loss carryforward NRV Net Realizable Value NSAID Non-steroidal anti-inflammatory drug Orange Book FDA's Approved Drug Products with Therapeutic Equivalence Evaluations ODOJ Oregon Department of Justice PBM Pharmacy Benefit Managers PDEs Prescription Drug Events PDMA Prescription Drug Marketing Act PDUFA Prescription Drug User Fee Act PK Pharmacokinetics PPACA Patient Protection and Affordable Care Act of 2010, as amended by the Health Care and Education Reconciliation Act of 2010 QSR FDA's Quality System Regulation REMS Risk Evaluation and Mitigation Strategy RLD Reference listed drug SEC U.S. Securities and Exchange Commission THC Delta-9-tetrahydrocannabinol TIRF Transmucosal immediate-release fentanyl TIRF REMS Transmucosal immediate release fentanyl risk evaluation and mitigation strategy USAO United States Attorney Office USPTO United States Patent and Trademark Office VC Vomiting center PARTI ITEM 1. BUSINESS Overview As used in this Form 10-K, “we,” “us,” and “our” refer to Insys Therapeutics. We are a commercial-stage specialty pharmaceutical company that develops and commercializes innovative supportive care products. We have one marketed product: Subsys, a proprietary sublingual fentanyl spray for BTCP in opioid-tolerant adult patients. Insys Therapeutics was incorporated in Delaware in June 1990, and maintains headquarters in Chandler, Arizona.Our parent, Insys Therapeutics, was formerly named Neopharm, Inc. Our subsidiary, Insys Pharma, was formerly called Insys Therapeutics, Inc.On November8, 2010,Insys Pharma effected a merger with NeoPharm in a transaction accounted for as a reverse acquisition, or the NeoPharm merger. All of our outstanding share capital was exchanged for newly-issued shares of common stock and convertible preferred stock of NeoPharm. As a result of the NeoPharm merger,Insys Pharmabecame a wholly-owned subsidiary of NeoPharm and changedits name from Insys Therapeuticsto Insys Pharma. NeoPharm then changed its name to Insys Therapeutics.Insys Therapeutics completed its initial public offering of common stock in May 2013.The financial statements for all periods subsequent to the November8, 2010 NeoPharm merger date are the consolidated financial statements of Insys Therapeutics, Inc. and Insys Pharma. Information about our company and communities is provided on our Internet website at www.insysrx.com . The information contained on our website is not part of this Annual Report on Form 10-K. Our periodic and current reports, including any amendments, filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended are available, free of charge, on our website as soon as reasonably practicable after they are electronically filed with or furnished to SEC. These filings are also available on the SEC’s website at www.sec.gov . Information contained on our website it not considered part of this annual report. We are leveraging our capabilities in cannabinoid formulation and manufacturing, as well as our sublingual spray drug delivery technology, to develop a portfolio of differentiated, wholly-owned product candidates. Our lead product candidate is Syndros®, a proprietary, orally administered liquid formulation of dronabinol, which will be our second, branded supportive care product, if it successfully obtains all required regulatory approvals. We believe this product candidate may provide increased flexibility in dosing for doctors and an improved absorption profile for patients, which may ultimately increase patient compliance because of less dose-to-dose variability and allow us to further penetrate and potentially expand the market for the use of dronabinol. We intend to market Syndros, if approved, through our commercial organization. Our Products and Product Candidates Subsys is a proprietary, single-use product that delivers fentanyl, an opioid analgesic, for transmucosal absorption underneath the tongue. We filed our NDA in March 2011 and received marketing approval for Subsys from the FDA in January 2012 for the treatment of BTCP. BTCP is characterized by sudden, often unpredictable, episodes of pain that can peak in severity at less than one minute to 10 minutes despite background pain controlled by around-the-clock medication. We believe Subsys is an important, differentiated treatment option for patients and physicians relative to other TIRF products due to its rapid onset of action, improved bioavailability, most complete range of dosage strengths and ease of administration. Our product label includes data from our pivotal clinical trial demonstrating that Subsys may provide pain relief in as little as five minutes, which represents the most rapid onset of action in the TIRF class of products. Also, in a head-to-head study, Subsys demonstrated 76% bioavailability versus 51% for Actiq. Further, Subsys offers the most complete range of dosage strengths in the TIRF class of products, consisting of 100 to 1,600 microgram, or mcg, doses. Patients can administer Subsys in less than one minute while Actiq and Fentora, the leading branded TIRF products, can require 14 to 30 minutes to administer. We launched Subsys as a commercial product in March 2012. Upon launch, Subsys was the fourth new branded product in the TIRF market over theprior five years. Within the first four weeks of product launch, Subsys realized greater market share than the previous three branded products combined at their respective peak market penetration levels according to Source Healthcare Analytics. In December 2015, Subsys was the most prescribed TIRF product, with 46.8% market share on a prescription basis according to IMS. According to Source Healthcare Analytics, in 2015, TIRF products generated $821.6 million in annual U.S. product sales. Traditionally, the physician prescriber base for TIRF products is concentrated, with approximately 1,700 physicians writing 90% of all TIRF product prescriptions in 2015, according to IMS. As a result, our commercial organization has beenable to promote Subsys using a highly targeted approach designed to maximize impact with physicians who are TIRF REMS enrolled. In addition, our commercial organization continues to specifically target oncology health care providers and practices. 1 Subsys utilizes our proprietary sublingual spray technology consisting of a small, single-unit device that delivers our proprietary formulation of drug particles via a fine mist disbursed across a broad surface area of the highly permeable membrane underneath the tongue. This delivery platform is suitable for other molecules for which there may be a benefit to a greater rate and extent of absorption, which could lead to a more rapid onset of action and enhanced bioavailability versus other oral preparations and routes of administration. We are developing our proprietary sublingual spray technology in other product applications in order to expand our portfolio of product candidates. Dronabinol, the active ingredient in Marinol, is a synthetic cannabinoid whose chemical name is THC, an approved second-line treatment for CINV and anorexia associated with weight loss in patients with AIDS. We believe that Marinol and its generic equivalents have limitations in their current formulations. Marinol is characterized by a highly variable bioavailability and an onset of action that ranges from 30 minutes to one hour. Our Dronabinol SG Capsule product was commercially launched in December 2011, and we sold Dronabinol SG Capsule exclusively to Mylan in the United States under a supply and distribution agreement. Pursuant to the terms of the Mylan agreement, we manufactured Dronabinol SG Capsule under the Mylan label. Mylan distributed Dronabinol SG Capsule and on a monthly basis paid us an amount equal to the value of Dronabinol SG Capsule it sold to wholesale pharmaceutical distributors, less contractually defined deductions for chargebacks, rebates, sales discounts, distribution and storage fees, and royalties. Under the terms of the formersupply and distribution agreement with Mylan, we were obligated to pay Mylan a royalty of between 10% and 20% on Mylan’s net product sales, and a single digit percentage fee on such sales for distribution and storage services. We bore no risk of product return upon acceptance by Mylan. We were involved in a dispute with Mylan that commenced in May 2013 and which ultimately led to an arbitration proceeding with the American Arbitration Association (Case No. 55 ). In October 2015, we entered into a settlement agreement and mutual and general release with Mylan which settled the claims in dispute and resulted in the termination of this relationship and confirmed the termination of the supply and distribution agreement. We do not have any current plans to manufacture or market this product in the future. See Note 7 of the Notes to our Consolidated Financial Statements for additional discussion on our dispute with Mylan. Our lead product candidate is Syndros, a proprietary, orally administered liquid formulation of dronabinol, which has yet to be approved for commercialization. Syndros has demonstrated more rapidly detectable blood levels and a more reliable absorption profile than Marinol in our clinical studies. In 2012, we completed a pre-NDA meeting with the FDA and a pivotal bioequivalence study. Our pivotal bioequivalence study measured the PK of Syndros versus Marinol. This PK study demonstrated that 100% of subjects receiving Syndros achieved detectable plasma levels at 15 minutes compared to less than 25% of subjects receiving Marinol. In this study, Syndros also demonstrated a 44% decrease in the patient coefficient of variation for area under the curve, or AUC, which is indicative of greater patient exposure to drug. We believe these product attributes could result in Syndros capturing a significant share of the existing U.S. market for dronabinol products, which was $199 million in 2015, according to Source Healthcare Analytics, and potentially expanding the usage of dronabinol-based products. In August 2015, FDA accepted for filing the NDA for Syndros. The PDUFA goal date for a decision on this NDA is April 1, 2016, which reflects a standard review by the FDA. The Potential Market for BTCP Management The National Cancer Institute estimated that in 2011 there were approximately 13.4million people in the United States who had been diagnosed or were living with cancer. According to the American Cancer Society, the number of patients with cancer continues to increase as the population ages and diagnosis, treatment and survival rates improve due to higher standards of care and greater patient access to health care. Cancer patients often suffer from symptoms such as pain, nausea, vomiting, fatigue, weight loss and anemia as a result of their cancer or radiation and chemotherapy treatments intended to eradicate or inhibit the growth of cancerous cells and tumors. Pain is a widely prevalent condition of cancer patients, an estimated 60% of whom may also suffer from BTCP. We believe that the acute pain episodes of BTCP patients are not adequately managed by oncologists and pain specialists, creating an opportunity for us to educate these medical professionals and promote effective BTCP management using Subsys. According to a 2004 study by the American Society of Clinical Oncology, it is estimated that 60% to 80% of all cancer patients who receive chemotherapy experience nausea and vomiting associated with their therapy. We believe current therapies do not adequately address the needs of many of these patients. Supportive care is an important component in the treatment of cancer patients, as suggested by an August 2010 article in the New England Journal of Medicine indicating that improved supportive care in cancer patients prolonged median survival by over two months. By focusing on supportive care products, we believe we can contribute to the improvement of cancer patient outcomes and survival rates. 2 Strategy Achieve FDA approval for Syndros and advance our synthetic cannabinoid product pipeline .We believe there is an unmet patient need for a more reliable synthetic THC for treating CINV and anorexia associated with weight loss in patients with AIDS. In a pivotal bioequivalence study, our Syndros product candidate has demonstrated rapid and more reliable absorption, which we believe represents an attractive product profile relative to Marinol. We are also evaluating proprietary sublingual spray, inhaled and intravenous formulations of dronabinol in preclinical testing. We also have the capability to manufacture CBD and we are pursuing clinical studies that could result in future commercial products containing CBD. In August 2015, FDA accepted for filing the NDA for Syndros. The PDUFA goal date for a decision on this NDA is April 1, 2016, which reflects a standard review by the FDA. Subsys market share and revenues .We launched Subsys as a commercial product in March 2012. By December 2015, we had a 46.8% share of the overall TIRF market, according to IMS.While we are committed to working with the health care community to ensure patients have access to Subsys, webelieve that we may not be able to continue to increase or even maintain Subsys net product revenue at historic levels as the TIRF market evolves. Continue to leverage our commercial organization to market Subsys and, if approved, Syndros and other complementary products .We commercialize Subsys throughour commercial salesorganization. We intend to market Syndros and other proprietary supportive care products, if approved, usingthis same commercial sales organization.We may also pursue opportunities to acquire commercial products or product candidates that could further leverage our supportive care commercial sales organization. Research and develop additional sublingual spray product candidates .We believe that the delivery of certain pharmaceutical products using our sublingual spray platform technology could have significant advantages over other methods of delivery. Our technology delivers drug product directly to the sublingual mucosa for rapid and efficient absorption into the bloodstream. This process is accomplished by delivering a ready-to-be absorbed formulation across the sublingual mucosa. The sublingual mucosa is an efficient medium for the delivery of certain drugs because this membrane is highly permeable with a high density of blood vessels, which allows for the portion of the drug absorbed to bypass first-pass metabolism in the liver. Certain drug products delivered utilizing our sublingual spray technology can be absorbed quickly and take effect more rapidly than many other forms of administration. We are developing several product candidates, including buprenorphine, buprenorphine with naloxone, naloxone, ondansetron, sildenafil, diclofenac, epinephrine and ketorolac, where we believe our proprietary sublingual spray technology has the potential to provide a clinically meaningful therapeutic advantage over existing delivery methods. Use our core competencies and expertise to expand our dronabinol and cannabidiol manufacturing capabilities.
